Citation Nr: 1127397	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1948 to August 1949.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss.

Historically, the Veteran was denied service connection for hearing loss in January 2000, and again in December 2001.  He sought to reopen his claim in August 2007.  In November 2007, the RO continued the denial of the Veteran's claim on the grounds that the evidence submitted was not new and material.  After the submission of additional evidence, the RO reopened the claim but denied it on the merits in the March 2008 rating decision on appeal.

A Travel Board hearing was held in May 2011 with the Veteran in St. Petersburg, Florida, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDINGS OF FACT

1.  The Veteran did not appeal the December 2001 rating decision that continued a denial for service connection for bilateral hearing loss.

2.  Evidence received since the December 2001 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  New and Material Evidence

Historically, the Veteran was denied service connection for hearing loss in a January 2000 rating decision.  Although the RO reopened the Veteran's hearing loss claim and has adjudicated the issue on the merits in the March 2008 rating decision on appeal, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the December 2001 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish hearing loss that was related to service.  

Since the prior final decision, additional evidence has been added to the claims file.

Private records dated March 2001 reflect a diagnosis of bilateral precipitous mild to profound high frequency sensorineural hearing loss with a recommendation for hearing aids.

The Veteran submitted his own lay statement and that of a service comrade in August 2007 and October 2007, respectively.  Collectively, these statements describe the circumstances of the Veteran's exposure to anti-aircraft weapons fire during service.

An April 2011 statement from the Veteran's treating physician stated that the Veteran had demonstrated sloping moderate to profound sensorineural hearing loss with diminished speech discrimination bilaterally.  The Veteran also described a history of noise exposure in the military, and the physician opined that the Veteran's pattern of hearing loss was consistent with noise induced hearing loss.  While the physician could not definitively identify this as the cause, he felt it was within a reasonable medical certainty.

The Veteran and his spouse also testified at a Travel Board hearing in May 2011.  Collectively, they described the Veteran's noise exposure in service, as well as the hearing problems he had both during and after service.  He described "echoing" and "feeling compressed" during service.  After service, he had difficulty hearing lectures during school.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior final decision.  Moreover, this evidence, specifically the April 2011 physician's opinion, is material, as this evidence raises a reasonable possibility of substantiating the Veteran's claim because it goes to a previously unestablished fact of whether the Veteran had hearing loss attributable to service.  Therefore, reopening of the Veteran's claim for service connection for bilateral hearing loss is warranted.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, the Board finds that service connection for hearing loss is warranted.  Therefore, the Veteran would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

C.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the treatment records referenced below do not specifically reflect use of the Maryland CNC Test in assessing speech recognition.  Therefore, the available speech recognition scores will not be discussed.

The record reflects that the Veteran's service treatment records are unavailable for review.  See September 2007 Memorandum.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Private records dated December 1995 include a graphical audiogram summarizing puretone thresholds.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).

On the audiological evaluation in December 1995, puretone thresholds, in decibels, 

were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
65
95
LEFT
5
10
50
75
95

The Veteran submitted a March 1999 lay statement from E.J.B, one of his service comrades.  He stated that he and the Veteran were present during the use of a battery of 90mm guns.  These guns resulted in "horrific concussions," and the soldiers were not afforded any hearing protection.

Private treatment records dated March 2001 show the Veteran reported having difficulty with watching television, hearing his wife, and conversing in noisy environments.  He also reported a significant family history of presbycusis, as well as military noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
80
100
LEFT
5
20
50
90
95

The Veteran was diagnosed with bilateral precipitous mild to profound high frequency sensorineural hearing loss.

The Veteran submitted his own lay statement and that of a service comrade in August 2007 and October 2007, respectively.  Collectively, these statements describe the circumstances of the Veteran's exposure to anti-aircraft weapons fire during service.  The Veteran also asserted his belief that this noise exposure resulted in his current hearing loss.

During audiometric testing in February 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
85
105
LEFT
20
35
65
110
95

An April 2011 statement from the Veteran's treating physician stated that the Veteran had demonstrated sloping moderate to profound sensorineural hearing loss with diminished speech discrimination bilaterally.  The Veteran also described a history of noise exposure in the military, and the physician opined that the Veteran's pattern of hearing loss was consistent with noise induced hearing loss.  While the physician could not definitively identify this as the cause, he felt it was within a reasonable medical certainty.

Finally, the Veteran and his spouse testified at a Travel Board hearing in May 2011.  Collectively, they described the Veteran's noise exposure in service, specifically from anti-aircraft artillery.  They also described the hearing problems he had both during and after service.  He described "echoing" and "feeling compressed" during service, and was afforded no hearing protection at the time.  After service, he had difficulty hearing lectures during school.  He had experienced problems with his hearing ever since service, a period of over 40 years.  He denied any significant post-service noise exposure.

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran is competent to report on the level and type of noise exposure he was exposed to during service, as he experienced this exposure personally, and identifying it requires no specialized knowledge.  Furthermore, the Board finds the Veteran's statements to be credible, as they are consistent with the circumstances of his service and supported by the lay statements of his service comrade.

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran, his comrade, or his spouse are competent to render diagnoses of in-service or post-service hearing loss.  While laypersons are certainly competent to report observable symptoms, they have not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran and his comrade have asserted that his hearing loss is the result of exposure to noise in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his skin disorders and in-service chemical exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the lay statements of the Veteran and others offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

However, the Veteran's private physician submitted an opinion in support of the Veteran's claim.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Here, the physician stated that it was "within a reasonable medical certainty" that the Veteran's bilateral hearing loss was the result of military noise exposure.  This was predicated upon a history provided by the Veteran, as well as the pattern of his hearing loss obtained through objective testing.  There is no other opinion to refute this conclusion, or to otherwise suggest that hearing loss was not incurred in service.

The Board again notes the absence of the Veteran's service treatment records, which would be highly probative in evaluating the Veteran's claim.  However, in light of their absence and the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran has hearing loss related to service.  Therefore, service connection for bilateral hearing loss is warranted.


ORDER

The Veteran's claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


